DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, filed 07/22/2022, with respect to the 35 USC § 112 Rejections have been fully considered and are persuasive.  The 35 USC § 112 Rejection has been withdrawn. However, the current rejection raises new 35 USC § 112 Rejections.
Applicant’s arguments with respect to the current claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “redundant emergency stop circuit” recited in Claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the applicant recites “wherein the remote wireless point-to-point direct communication IS NOT a connection via Internet/SCADA”. The specification is mainly regarded to “wherein the remote wireless point-to-point direct communication IS a connection via Internet/SCADA” (for example see applicant’s ¶ [0032], [0039], [0043], [0061]). The specification nor previous claims recite ANY instance(s) where “wherein the remote wireless point-to-point direct communication IS NOT a connection via Internet/SCADA”. Therefore, the limitation is considered new matter.
Claims 2-3, 5-12 and 14-15 are rejected based on the dependency from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the applicant recites:
wherein the remote wireless point-to-point direct communication is a SHORT-RANGE communication implemented according to the principles of Bluetooth or DECT or WiFi, OR AN EXTENDED RANGE communication, implemented according to the principles of GSM or GPRS or EDGE or WCDMA or HSPA or LTE, or an optical communication, and wherein the remote wireless point-to-point direct communication is NOT a connection via Internet/SCADA;
wherein, IF a communication via Internet/SCADA is received by the wind turbine, the remote wireless point-to-point direct communication is given a higher priority than the received communication via Internet/SCADA and overrules the received communication via Internet/SCADA.
The phrase "if" renders the claim indefinite because it is unclear whether the limitations before the phrase are part or what one or more limitations are part of the claimed invention.  See MPEP § 2173.05(d). 
The recited “point-to-point communication” is a short-range (Ex. Bluetooth, etc – refer to “A” above) OR a long-range (Ex. GSM, etc – refer to “A” above), NOT communicating though the internet/SCADA (Ex. GSM, etc – refer to “A” above), & IF communicating though the internet/SCADA a “higher priority” is receive (Ex. GSM, etc – refer to “B” above). Therefore, it is not clear what “point-to-point communications” are communicating (short range alone; OR long range alone; OR internet/SCADA alone; OR short range WITH internet/SCADA; OR long range WITH internet; OR any other combinations; OR what is the actual “point-to-point communication”). Finally, “higher priority” is also unclear – what is the priority is regards to? 
Claims 2-3, 5-12 & 14-15 are rejected.
Regarding Claim 16 & 17, the phrase "if" renders the claim indefinite because it is unclear whether the limitations before or after the phrase are part or what one or more limitations are part of the claimed invention.  See MPEP § 2173.05(d).
PRIOR ART WOULD BE APPLIED AS BEST UNDERSTOOD BY THE EXAMINER.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-12 & 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyldggard (WO 2014/114296).
Regarding Claim 1, Hyldggard discloses a method to control an operational status of a wind turbine [1] (FIG. 1, Abstract; A system for connecting a handheld device to a predetermined member of a data communication network of a wind turbine), 
- wherein an operator communication interface [13] establishes a remote wireless point-to-point direct communication to a wind turbine communication interface [7d] (***FIG. 1, Claim 1; connecting a handheld device to a predetermined member of a data communication network of a wind turbine … a controller enabling control of at least part of said wind turbine, the system comprising a passive identification tag, comprising information for identifying said predetermined member of said data communication network), wherein the remote wireless point-to-point direct communication is a short range communication implemented according to the PRINCIPLES of Bluetooth or DECT or WiFi, or an extended range communication, implemented according to the principles of GSM or GPRS or EDGE or WCDMA or HSPA or LTE, or an optical communication [wherein said predetermined data communication network is an external communication network external to said wind turbine (data communication network is a “principle” of the recited short or extended range communication) and wherein said identification tag further provide information enabling access to the internet from said handheld device via said external data communication network] (Claim 10), and wherein the remote wireless point-to-point direct communication IS NOT a connection via Internet/SCADA [the point-to-point communication is via internet. Therefore, the point-to-point is NOT via an internet/SCADA] (refer to *** above). 
- wherein the wind turbine communication interface [7d] is an integrated part of the wind turbine [1] (FIG. 1 shows the external wireless network 7d “as integrated part of the wind turbine” 1), 
- wherein a control signal is transmitted from the operator communication interface [13] via the remote wireless point-to-point direct communication to the wind turbine communication interface [wherein said predetermined data communication network is an external communication network external to said wind turbine and wherein said identification tag further provide information enabling access to the internet from said handheld device via said external data communication network] (FIG. 1, Claim 10), 
- wherein the control signal is transferred from the wind turbine communication interface [13] to an internal control system of the wind turbine [6d] (FIG. 1, Claim 2; a controller enabling control of at least part of said wind turbine, an access point of said data communication network), and 
- wherein the internal control system [6d] of the wind turbine changes the operational status of the wind turbine based on the control signal [wherein said predefined member is selected from a list consisting of: a controller enabling control of at least part of said wind turbine, an access point of said data communication network, a sensor of said wind turbine, a sensor external to said wind turbine, a data source of said wind turbine and/or a data source external to said wind turbine] (FIG. 1, Claim 2), 
- wherein, if a communication via Internet/SCADA is received by the wind turbine, the remote wireless point-to-point direct communication is given a higher priority than the received communication via Internet/SCADA and overrules the received communication via Internet/SCADA [A system for connecting a handheld device to a predetermined member of a data communication network of a wind turbine according to claim 1, wherein said predetermined data communication network is an external communication network external to said wind turbine and wherein said identification tag further provide information enabling access to the internet from said handheld device via said external data communication network] (Claim 10; moreover, the condition “if” the communication is via Internet/SCADA, Hyldggard is “communication is via internet alone. Therefore, Hyldggard meets such limitation since the recited “if” is met. Also refer to the current 112b rejection).
Regarding Claim 2, Hyldggard discloses the method according to claim 1 [see rejected Claim 1], 
wherein the operator communication interface is arranged close to the site of the wind turbine but beyond a safety distance between the operator communication interface and the wind turbine [wherein the passive identification tag requires line of sight to the passive identification tag while scanning] (Claim 5).  
Regarding Claim 3, Hyldggard discloses the method according to claim 2 [see rejected Claim 2],
 wherein the range of the remote wireless point-to-point direct communication is greater than the safety distance [wherein the passive identification tag requires line of sight to the passive identification tag while scanning] (Claim 5).  
Regarding Claim 5, Hyldggard discloses the method according to claim 1 [see rejected Claim 1], 
wherein the control signals, which are received via the wind turbine communication interface, are directly transmitted to the internal control system of the wind turbine [wherein said predetermined data communication network is an external communication network external to said wind turbine and wherein said identification tag further provide information enabling access to the internet from said handheld device via said external data communication network] (Claim 10). 
Regarding Claim 6, Hyldggard discloses the method according to claim 5 [see rejected Claim 5],
 wherein the internal control system of the wind turbine executes a set of turbine commands related to: OR - to the setting of pitch- and yaw-values [The controllers 6 include among other yaw controller 6a controlling one or more yaw motors 8a, converter controller 6b controlling the power converter 8b and pitch controller 8c controlling one or more pitch motors 8c. Further it should be noted that a main wind turbine controller 6d is always present] (FIG. 13, Lines 16-19) OR.
Regarding Claim 7, Hyldggard discloses the method according to claim 1 [see rejected Claim 1]
wherein the operator communication interface generates the control signal based on an interaction with an operator [by 16], while the operator communication interface is part of a handheld device [13], which even comprises a user interface for interaction with the operator [based on said processing of said scanned information open a user interface in a display of said handheld device providing access to said predetermined member of said wind turbine] (FIG. 1, Claim 12).  
Regarding Claim 8, Hyldggard discloses the method according to claim 7 [see rejected Claim 7], 
wherein the handheld communication device of the operator carries out these actions:
 - establish a point-to-point wireless communication between operator and the internal control system of the wind turbine [said handheld device to identify and directly access said predetermined member of said data communication network] (Claim 1), 
- provide user authentication information [login information] (Page 8, Lines 14-19), 
- establish an exclusive communication, having a higher priority than a wind turbine communication via Internet [enabling access to the internet from said handheld device via said external data communication network] (Claim 10), 
- send control commands to the control system of the wind turbine [wherein said predefined member is selected from a list consisting of: a controller enabling control of at least part of said wind turbine, an access point of said data communication network, a sensor of said wind turbine, a sensor external to said wind turbine, a data source of said wind turbine and/or a data source external to said wind turbine] (Claim 2), and 
- disconnect from internal control system if desired by the operator [provide login information enabling automatic login to said predefined member from said handheld device.] (Claim 6).  
Regarding Claim 9, Hyldggard discloses the method according to claim 1 [see rejected Claim 1], 
wherein a radius of a hazard exclusion zone is used as safety distance [wherein the passive identification tag requires line of sight to the passive identification tag while scanning] (Claim 5).   
Regarding Claim 10, Hyldggard discloses the method according to claim 1 [see rejected Claim 1], 
wherein a data communication link is established and maintained between the operator communication interface and the wind turbine communication interface [based on said processing of said scanned information open a user interface in a display of said handheld device providing access to said predetermined member of said wind turbine] (Claim 12).  
Regarding Claim 11, Hyldggard discloses the method according to claim 1 [see rejected Claim 1], 
wherein the operator communication interface, the wind turbine communication interface and the remote wireless point-to-point direct communication use an end-to-end encryption for the data being exchanged [login information] (Page 8, Lines 14-19).   
Regarding Claim 12, Hyldggard discloses the method according to claim 1 [see rejected Claim 1], 
wherein the access of the operator to the control system is protected by an authorization system [login information] (Page 8, Lines 14-19).    
Regarding Claim 15, Hyldggard discloses the method according to claim 1 [see rejected Claim 1], 
wherein data and information, which are present in the wind turbine, are transmitted from the wind turbine communication interface via the remote wireless point-to-point direct communication to the operator communication interface [accessing information related to a wind turbine by means of a system], thus the data and information are displayed at an operator for evaluation and information [based on said processing of said scanned information open a user interface in a display of said handheld device providing access to said predetermined member of said wind turbine] (Claim 12, 17).
Regarding Claim 16, Hyldggard discloses a method to control an operational status of a wind turbine, comprising:
providing a wind turbine communication interface [16], wherein the wind turbine communication interface [16] is an integrated part of the wind turbine [1] and includes two wireless transponders [7c, 7d], wherein the two wireless transponders [7c, 7d] are connected to respective coupled switches of a safety relay module [11], wherein the safety relay module [11] is connected to a redundant emergency stop circuit [specific circuit board or panel which upon scanning created a communication line to a hotline / helpdesk] of the wind turbine [1] (Page 15; Lines 5-28 & also refer to rejected Claim 1 regarding element 16);
establishing a remote wireless point-to-point direct communication between the wind turbine communication interface and an operator communication interface, wherein, IF a communication via Internet/SCADA is received by the wind turbine, the remote wireless point-to-point direct communication is given a higher priority than the received communication via Internet/SCADA and overrules the received communication via Internet/SCADA (FIG. 1, Page 14, Lines 7-10; Furthermore, the data communication network 7 of the illustrated wind turbine 1 comprise an external data communication network 7e connecting the wind turbine 1 to the internet 9 and thereby e.g. to the operator of the wind turbine 1, an internal wireless network 7c and an external wireless network 7d; also refer to rejected Claim 1 regarding the “if” limitation);
receiving a control signal from the operator communication interface via the remote wireless point-to-point direct communication [based on said processing of said scanned information open a user interface in a display of said handheld device providing access to said predetermined member of said wind turbine] (Claim 12, 17); and
activating the redundant emergency stop circuit of the wind turbine based on the control signal [specific circuit board or panel which upon scanning created a communication line to a hotline / helpdesk] of the wind turbine [1] (Page 15; Lines 5-28 & also refer to rejected Claim 1 regarding 16).
Regarding Claim 17, Hyldggard disclose a wind turbine [1] communication interface having two wireless transponders [7c, 7d], wherein the two wireless transponders [7c, 7d] are connected to respective coupled switches of a safety relay module [11], wherein the safety relay module is connected to a redundant emergency stop circuit [specific circuit board or panel which upon scanning created a communication line to a hotline / helpdesk] (FIG. 1; also refer to rejected Claim 16 regarding “safety relay module” & “redundant emergency stop circuit);
wherein the two wireless transponders are configured to establish a remote wireless point-to- point direct communication with a remote operator communication interface [13], receive a control signal from the remote operator communication interface via the remote wireless point-to-point direct communication, and activate the redundant emergency stop circuit based on the control signal [wherein said predetermined data communication network is an external communication network external to said wind turbine and wherein said identification tag further provide information enabling access to the internet from said handheld device via said external data communication network] (FIG. 1, Claim 10; also refer to rejected Claim 1);
wherein, IF a communication via Internet/SCADA is received by the wind turbine, the redundant emergency stop circuit has a higher priority than the received communication via Internet/SCADA and the redundant emergency stop circuit overrules the received communication via Internet/SCADA (refer to rejected Claim 1 regarding the “if” limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hyldggard (WO 2014/114296).
Regarding Claim 14, Hyldggard discloses the method according to claim 1 [see rejected Claim 1],
wherein the remote wireless point-to-point direct communication being initiated and established by an operator via the operator communication interface [Such server may comprise information of the performance of the wind turbine, control strategies and additional information such as manuals, instructions, maintenance planes, data sheets, parts list, etc] (Page 6, Lines 11-16).  
Hyldggard is not explicit to disclose “is used for an emergency stop operation functionality”.
However, Hyldggard discloses “control strategies and additional information such as manuals, instructions, maintenance planes” (Page 6, Lines 11-16).  
One of ordinary skilled in the art would recognize that a control strategy, additional information, instructions or maintenance planes can be incorporated “an emergency stop operation functionality”.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate “an emergency stop operation functionality” to either a control strategies an instruction or maintenance planes. One would be motivated to do to protect the system from any operation that can harm the wind turbine system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH ORTEGA/Primary Examiner, Art Unit 2832